Citation Nr: 1616258	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has received additional pertinent evidence since the August 2015 supplemental statement of the case (SSOC); namely, a VA examination and records from the Social Security Administration.  In February 2016, the Board asked the Veteran whether he wished to waive his right to have the AOJ review this evidence.  In March 2016, the Veteran requested that the Board remand the appeal to the AOJ to review the additional evidence.  Accordingly, the Board finds that both issues must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 19.31(c) (2015). 

Upon remand, the AOJ is to obtain complete VA treatment records from November 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from November 2015.  

2.  Finally, readjudicate the appeal.  If either of the benefits sought remains, issue a SSOC and return the case to the Board.  The SSOC must consider all evidence received since the August 2015 SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

